per curiam:
Mediante un informe de 16 de octubre de 2003, el Procurador General de Puerto Rico trajo a nuestra atención una queja que ante su oficina presentara el Sr. Richard Hartel contra el abogado José Luis Novas Dueño.(1) En el referido informe, el Procurador General *354concluyó que el mencionado abogado “incurrió en violacio-nes a la Ley Notarial y al Canon 18 de Ética Profesional”.
El 14 de noviembre de 2003, mediante resolución a esos efectos, le concedimos un término al licenciado Novas Dueño para que se expresara sobre el Informe del Procu-rador General. Habiendo hecho caso omiso el abogado a dicha resolución, el 1 de abril de 2005 le concedimos un término nuevo para que expresara su posición al respecto. En esta ocasión, apercibimos al licenciado Novas Dueño de que su incumplimiento con la resolución emitida “conlleva-ría su inmediata suspensión del ejercicio de la abogacía”. El 21 de julio de 2005 le concedimos un término improrro-gable de cinco días para cumplir con las resoluciones emitidas. En esta resolución se le apercibió “que su incum-plimiento conllevará su suspensión inmediata e indefinida, del ejercicio de la abogacía y la notaría”. Dicha resolución fue notificada personalmente el 22 de julio de 2005. El licenciado Novas Dueño no ha comparecido. Resolvemos.
HH
Resulta verdaderamente sorprendente el hecho de que un abogado ponga en riesgo su título y el ejercicio de su profesión por desacatar las órdenes que, con relación a su conductá profesional, emita este Tribunal. Nos llama la atención la frecuencia con la que este Tribunal se enfrenta a esta clase de situación. Somos del criterio que el tiempo y esfuerzo invertidos en obtener su grado académico, y los sacrificios que conlleva la admisión a la profesión, deberían ser incentivos suficientes para que los miembros de la clase togada actúen de manera distinta ante los requeri-mientos que les hace este Tribunal.
*355En reiteradas ocasiones hemos expresado que el compromiso de todo abogado de mantener y contribuir a un orden jurídico íntegro y eficaz, con el propósito de lograr la más completa confianza y apoyo de la ciudadanía, se extiende no sólo a la esfera de la litigación de causas, sino también a la jurisdicción disciplinaria de este Tribunal. In re Cuevas Vélez, 157 D.P.R. 129 (2002); In re Ríos Acosta I, 143 D.P.R. 128 (1997). Asimismo, hemos sido enfáticos al señalar que la naturaleza pública de la profesión de abogado le impone a la clase togada la obligación de observar rigurosamente los requerimientos de este Tribunal, particularmente cuando se trata de asuntos disciplinarios sometidos ante nuestra consideración. In re Vázquez Santiago, 155 D.P.R. 926 (2001).
En ese sentido es importante resaltar que el incumplimiento por parte de un abogado con las órdenes emitidas por este Tribunal dentro del procedimiento disciplinario, constituye una falta ética separada y distinta a los méritos de la queja, que conlleva la imposición de sanciones disciplinarias severas.(2) Ello si se considera que “[e]l patrón de dejadez e incumplimiento con nuestras órdenes en la esfera disciplinaria es incompatible con el ejercicio de la abogacía”. In re Vargas Soto, 146 D.P.R. 55, 62 (1998).
Como señaláramos en In re Escalona Colón, 149 D.P.R. 900, 901 (1999), el “[d]esatender nuestras órdenes en el curso de un procedimiento disciplinario, revela una gran fisura del buen carácter que debe exhibir todo miembro de la profesión legal”. Dicho proceder constituye un acto de indisciplina, desobedien-cia, displicencia, falta de respeto y contumacia hacia este Tribunal que, definitivamente, no estamos dispuestos a aceptar. Reiteramos que “no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con [nuestras] órdenes”. In re Guemárez Santiago I, 146 D.P.R. 27, 28 (1998). Véase, además, In re Nicot Santana, 129 D.P.R. 717,
*356718 (1992). (Citas y corchetes en el original.) In re Vega Lasalle, 164 D.P.R. 659, 662 (2005).
hH
La actitud de dejadez y desidia que ha demostrado el Ledo. José Luis Novas Dueño ante la orden emitida por este Tribunal constituye prueba incontrovertible de que éste no interesa continuar siendo miembro de la profesión. Dicho proceder constituye una falta de respeto a este Tribunal que, bajo ningún concepto, estamos dispuestos a tolerar.
Por los fundamentos antes expresados, se decreta la sus-pensión, indefinida e inmediata, de José Luis Novas Dueño del ejercicio de la abogacía y de la notaría en nuestra juris-dicción, hasta que otra cosa disponga el Tribunal.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.

(1) La queja, en síntesis y en lo pertinente, le imputa al referido abogado haber incurrido en negligencia en tomo a la transferencia de título de un apartamento “de *354tiempo compartido” en el Condominio ESJ Towers, a saber: los padres del señor Hartel compraron un “time share” en un apartamento del referido condominio el 24 de febrero de 1989, actuando como notario el licenciado Novas Dueño. No obstante el tiempo transcurrido y de que se le pagaron los correspondientes honorarios al licen-ciado Novas Dueño, al día de hoy no se ha hecho la transferencia de título a favor de los compradores.


(2) In re Pérez Brasa, 155 D.P.R. 813 (2001); In re Vázquez Santiago, 155 D.P.R. 926 (2002); In re Figueroa Carrasquilla, 153 D.P.R. 132 (2001); In re López López, 149 D.P.R. 82 (1999); In re Vargas Soto, 146 D.P.R. 55 (1998); In re Ríos Acosta I, 139 D.P.R. 117 (1995); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Nicot Santana, 129 D.P.R. 717 (1992).